ROTHENBERG, J.
The defendant, Ensi Prudent, filed a motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850, asserting ineffective assistance of trial counsel. Following an extensive evi-dentiary hearing, the trial court granted the defendant’s motion and awarded him a new trial. Based on the trial court’s relevant findings of fact, which are supported by competent, substantial evidence, we find no error in the trial court’s legal conclusion that trial counsel’s performance was deficient, and that the deficiency prejudiced the defendant. See Rojas v. State, 922 So.2d 350, 352 (Fla. 3d DCA 2006) (“A claim of ineffective assistance of counsel is a mixed question of law and fact. The trial court’s factual findings and credibility determinations are afforded deference and if supported by competent, substantial evidence, will not be disturbed on appeal.”). Accordingly, we affirm the order under review.
Affirmed.